EXHIBIT 10.3
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, originally effective as of
December 1, 1997 (the “Commencement Date”) and amended and restated as of May 8,
2007, is made by and between Neurogen Corporation, a Delaware corporation (the
“Company”) with offices at 35 Northeast Industrial Road, Branford, Connecticut
06405, and Alan J. Hutchison (the “Employee”).
 
WHEREAS, the Company and the Employee desire to maintain an employment
relationship; and
 
WHEREAS, the Company and the Employee desire to enter into this Agreement to
address, on the terms and conditions hereinafter set forth, certain matters
relating to such employment.
 
NOW, THEREFORE, the Company and the Employee agree as follows:
 

1.  
DEFINITIONS

 

(a)  
Cause

 
For purposes of this Agreement “cause” means:
 
    (i)  the Employee is convicted of a felony or entry of a plea of nolo
contendere (or similar plea) in a criminal proceeding for commission of a felony
or serious misdemeanor;
 
    (ii)  any willful act or omission by the Employee which constitutes gross
misconduct or gross negligence and which results in demonstrable material harm
to the Company;
 
    (iii)  the Employee’s habitual drug or alcohol abuse;
 
    (iv)  the Employee’s willful and continuous failure to perform his duties
with the Company after reasonable notice of such failure;
 
    (v)  the Employee’s participation in any act of dishonesty intended to
result in his material personal enrichment at the expense of the Company; or
 
    (vi)  the Employee’s failure to substantially comply with the terms set
forth in the Proprietary Information and Inventions Agreement between the
Employee and the Company.
 
No act, or failure to act, by the Employee shall be considered “willful” unless
committed in bad faith and without a reasonable belief that the act or omission
was in the Company’s best interest.
 

(b)  
Good Reason

 
For purposes of this Agreement “good reason” means and shall be deemed to exist
if, without the prior written consent of the Employee,
 
    (i)   the Company relocates the primary place of performance of the duties
specified in Section 3 of this Agreement to a location more than fifty (50)
miles from its current offices located in Branford, Connecticut;

    (ii)   as a result of any action or inaction on the part of the Company the
Employee suffers a material reduction in Employee’s duties, responsibilities or
effective authority typically associated with his title and position as set
forth and described in Section 3 of this Agreement;
 
    (iii)   the Employee’s rate of Base Salary (as hereinafter defined) is
decreased by the Company (other than in connection with an across the board
salary reduction agreed to by the Employee);
 
    (iv)   the Company fails to obtain the full assumption of this Agreement by
a successor entity in accordance with Section 12(b) of this Agreement; or
 
    (v)   the Board of Directors of the Company (the “Board”) or the Company’s
stockholders, either or both, as may be required to authorize the same, shall
approve any liquidation or dissolution of the Company, or the sale of all or
substantially all of the assets of the Company.
 

2.  
TERM

 
The term of Employee’s employment under this Agreement shall, unless earlier
terminated under Section 7 herein or extended as hereinafter provided, be for a
period commencing as of (the “Commencement Date”) and terminating on November
30, 1999, subject to the terms and conditions contained in this Agreement (the
“Employment Period”). The Employment Period shall automatically be extended
commencing on December 1, 1999 and thereafter on the relevant alternate
anniversary of the Commencement Date, for successive two (2) year periods
unless, not later than three (3) months prior to December 1, 1999 or any such
anniversary, either party to this Agreement shall give written notice to the
other that such party does not wish to extend or further extend the Employment
Period beyond its then already automatically extended term, if any.
 

3.  
DUTIES AND SERVICES

 
During the Employment Period, the Employee shall be employed as Executive Vice
President, Discovery Research of the Company. In such position, the Employee
shall have the duties, responsibilities and authority normally associated with,
or otherwise appropriate to, the offices and positions of an Executive Vice
President, Discovery Research of a corporation. In the performance of his duties
and responsibilities as Executive Vice President, Discovery Research, the
Employee shall report only to the Head of Research and Development (or a
comparable title and position) of the Company. During the Employment Period, the
Employee shall devote substantially all of his business time, during normal
business hours, to the business and affairs of the Company and the Employee
shall use his best efforts to perform faithfully and efficiently the duties and
responsibilities contemplated by this Agreement; provided, however, the Employee
may manage his personal, financial and legal affairs and engage in any
activities of a volunteer, civic or business nature, as long as such activities
do not materially interfere with Employee’s responsibilities as Executive Vice
President, Discovery Research.
 

4.  
COMPENSATION AND OTHER BENEFITS

 

(a)  
Salary

 
As compensation for the Employee’s services under this Agreement, beginning on
the Commencement Date and until the termination of the Employment Period, the
Employee shall be paid by the Company a base salary of $215,000 per annum,
payable in equal semi-monthly installments in accordance with the Company’s
normal payroll practices, which base salary may be increased but not decreased
(other than in connection with an across the board salary reduction agreed to by
the Employee) during the Employment Period at the sole discretion of the Board
or the Board’s designee (the “Base Salary”). Such increased (or decreased) Base
Salary shall then constitute the “Base Salary’ for purposes of this Agreement.


(b)  
Annual Bonus

 
In addition to the Base Salary, at the sole discretion of the Board of Directors
or its designee, the Employee is eligible to receive such annual bonuses during
the Employment Period as the Board or its designee, in its sole discretion, may
approve. It is anticipated that annual bonus awards, if any, will be calculated
on the basis of both Company and individual performance and that Employee’s
annual target bonus for complete achievement of all Company and individual
objectives will be targeted at a level equal to thirty percent (30%) of Base
Salary. Notwithstanding anything in this agreement to the contrary, the Company
reserves the right at the sole discretion of the Board or its designee at any
time and without notice to change or abandon altogether any or all of it’s
incentive compensation policies and practices, including the award of any annual
bonuses or the determination not to make any such awards in any year.
 

(c)  
Benefits

 
During the Employment Period, the Employee shall be eligible to participate in
all employee and incentive benefit plans and programs maintained from time to
time by the Company for the benefit of senior executives. During the Employment
Period, the Employee, Employee’s spouse, if any, and their eligible dependents,
if any, shall be eligible to participate in and be covered under all the
employee and dependent health and welfare benefit plans or programs maintained
from time to time by the Company. However, the Company shall have no obligations
under this Section 4(c) unless and until the Employee has met any generally
applicable eligibility requirements for participation in such plans and
programs.
 

(d)  
Equity

 
At the sole discretion of the Board of Directors or its designee, the Employee
is eligible to receive such stock option grants during the Employment Period as
the Board or its designee, in its sole discretion, may approve. It is
anticipated that stock option awards, if any, will be calculated on the basis of
both Company and individual performance. Notwithstanding anything in this
agreement to the contrary, the Company reserves the right at the sole discretion
of the Board or its designee at any time and without notice to change or abandon
altogether any or all of it’s incentive compensation policies and practices,
including the award of any stock options or the determination not to make any
such awards in any year.
 

5.  
NON-COMPETITION

 
(a)  During the Employment Period and for one year after the date of any such
termination of employment, the Employee agrees that, without the prior express
written consent of the Company, he shall not, directly or indirectly, for his
own benefit or as an employee, owner, shareholder, partner, consultant, (or in
any other representative capacity) for any other person, firm, partnership,
corporation or other entity (other than the Company), (i) engage in the
discovery, research and/or development of therapeutic, diagnostic or
prophylactic products which work through the same biological mechanisms as
products which at the time of such termination are under active clinical or
pre-clinical development or have been pre-clinically or clinically developed by
the Company and which the Company has not abandoned (“Related Programs”) or (ii)
solicit or hire (or direct another to solicit or hire) the services of any
employee of the Company or attempt to induce any such employee or any consultant
to the Company to leave the employ of the Company (except when such acts are
performed in good faith by the Employee on behalf of the Company).
Notwithstanding the above, this provision shall not be deemed to prevent or
prohibit Employee from being employed during such one year period by another
entity in a managerial role where Employee has overall responsibility for
managing (or assisting in the management of) a research and development
portfolio which includes one or more Related Programs, provided that Employee
does not violate the terms of Section 6 hereof and does not during such one year
term actively advise or direct the discovery, research or development efforts of
such other entity in the Related Program(s). During the Employment Period, the
Employee shall not own more than 2% of the outstanding common stock of any
corporation. The provisions of this Section 5 shall not be deemed to reduce in
any way any other fiduciary, contractual or other legal obligation the Employee
may have to the Company, including without limitation any obligation which may
arise by virtue of any corporation law, securities law, patent or intellectual
property law or right, the common law, other agreements with the Company or
otherwise.

For purposes of Section 5 of this Agreement, the term “solicit” shall mean any
communication of any kind whatsoever, regardless of by whom initiated, inviting,
encouraging, or requesting any person or entity to take or refrain from taking
any action.
 
(b)  The Employee agrees to comply with the terms set forth in the Proprietary
Information and Inventions Agreement previously entered into by the Company and
Employee.
 
(c)  If at any time within twelve (12) months after the date on which the
Employee exercises a Company stock option or stock appreciation right, or on
which Company restricted stock vests, or on which income is realized by the
Employee in connection with any other Company equity-based award (each of which
events is a “Realization Event”), the Employee breaches any provision of Section
5(a) or 5(b) of the Agreement in more than a minor, deminimus or trivial manner
that causes or is likely it cause, more than deminimus financial or reputational
harm to the Company (and, if such breach is susceptible to cure, the Employee
does not cure such breach and harm within ten (10) days after the Employee’s
receipt of written notice of such breach of the Company which specifies in
reasonable detail the facts and circumstances claimed to be the basis for such
breach), then (i) the Employee shall forfeit all of Employee’s unexercised
(including unvested) Neurogen Corporation stock options and restricted stock and
(ii) any gain realized within the twelve (12) months prior to such breach from
the exercise of any Company stock options or the vesting of any Company
restricted stock or other equity-based awards by the Employee from the
Realization Event shall be paid by the Employee to the Company upon written
notice from the Company within ninety (90) days of such notice (such payments
may be made in increments over such period). Such gain shall be determined after
reduction for any taxes paid (or, if such gain is determined before such taxes
are paid, owing, provided that such taxes are actually paid in a timely manner)
by the Employee which are attributable to such gain as of the date of the
Realization Event, and without regard to any subsequent change in the Fair
Market Value (as defined below) of a share of Company common stock; provided
that any federal or state income tax benefit actually realized by the Employee
as a result of making payments to the Company under this Section 5(c) (relating
to any of the next ten (10) tax year periods) shall also be paid to the Company
within fifteen (15) days of such realization. Such gain shall be paid by the
Employee delivering to the Company shares of Company Common Stock with a Fair
Market Value on the date of delivery equal to the amount of such gain. To the
extent permitted by applicable law, the Company shall have the right to offset
such gain against any amounts otherwise owed to the Employee by the Company
(whether as wages, vacation pay, or pursuant to any benefit plan or other
compensatory arrangement). For purposes of this Section 5(c), the “Fair Market
Value” of a share of Company Common Stock on any date shall be (i) the closing
sale price per share of Company Common Stock during normal trading hours on the
national securities exchange on which the Company Common Stock is principally
traded for such date or the last preceding date on which there was a sale of
such Company Common Stock on such exchange or (ii) if the shares of Company
Common Stock are then traded on the NASDAQ Stock Market or any other
over-the-counter market, the average of the closing bid and asked prices for the
shares of Company Common Stock during normal trading hours in such
over-the-counter market for such date or the last preceding date on which there
was a sale of such Company Common Stock in such market, or (iii) if the shares
of Company Common Stock are not then listed on a national securities exchange or
traded in an over-the-counter market, such value as the Compensation Committee,
in its sole discretion, shall reasonably determine. In the event that the
Company seeks to enforce the provisions of this Section 5(c), and such
enforcement is contested by the Employee, and it is finally determined that the
Employee is not subject to the provisions of this Section 5(c), then the Company
shall (i) reimburse the Employee for reasonable attorneys’ fees incurred by the
Employee in connection with such contest; and (ii) pay to the Employee an
additional amount equal to one (1) times the amount in clause (i); provided that
such payment under this clause (ii) shall not exceed $250,000.
 
(d)  Any termination of the Employee’s employment or of this Agreement shall
have no effect on the continuing operation of this Section 5.
 
(e)  The Employee acknowledges and agrees that the Company will have no adequate
remedy at law, and could be irreparably harmed, if the Employee breaches or
threatens to breach any of the provisions of this Section 5. The Employee agrees
that the Company shall be entitled to equitable and/or injunctive relief to
prevent any breach or threatened breach of this Section 5, and to specific
performance of each of the terms hereof in addition to any other legal or
equitable remedies that the Company may have. The Employee further agrees that
Employee shall not, in any equity proceeding relating to the enforcement of the
terms of this Section 5, raise the defense that the Company has an adequate
remedy at law.

(f)  The terms and provisions of this Section 5 are intended to be separate and
divisible provisions and if, for any reason, any one or more of them is held to
be invalid or unenforceable, neither the validity nor the enforceability of any
other provision of this Agreement shall thereby be affected. The parties hereto
acknowledge that the potential restrictions on the Employee’s future employment
imposed by this Section 5 are reasonable in both duration and geographic scope
and in all other respects. If for any reason any court of competent jurisdiction
shall find any provisions of this Section 5 unreasonable in duration or
geographic scope or otherwise, the Employee and the Company agree that the
restrictions and prohibitions contained herein shall be effective to the fullest
extent allowed under applicable law in such jurisdiction.
 
(g)  The parties acknowledge that this Agreement would not have been entered
into and the benefits described in Section 4 of this Agreement would not have
been promised in the absence of the Employee’s promises under this Section 5.
 

6.  
CONFIDENTIAL INFORMATION

 
The Employee agrees to substantially comply with the terms set forth in the
Proprietary Information and Inventions Agreement between the Employee and the
Company, a copy of which is attached hereto as Exhibit A and incorporated by
reference herein.
 

7.  
TERMINATION

 

(a)  
Termination by the Company for Cause

 
The Company may terminate the Employee’s employment hereunder for cause. If the
Company terminates the Employee’s employment hereunder for cause, the Employment
Period shall end and the Employee shall only be entitled to any Base Salary
accrued or annual bonus awarded and earned but not yet paid as of the date of
termination of the Employee’s employment with the Company.
 
If the Employee’s employment is to be terminated for cause, the Company shall
give written notice of such termination to the Employee. Such notice shall
specify the particular act or acts, or failure to act, which is or are the basis
for the decision to so terminate the Employee’s employment for cause.
 

(b)  
Termination Without Cause or Termination For Good Reason

 
The Company may terminate the Employee’s employment hereunder without cause and
the Employee may terminate Employee’s employment hereunder for good reason. If
the Company terminates the Employee’s employment hereunder without cause, or if
the Employee terminates Employee’s employment hereunder for good reason, the
Employment Period shall end and the Employee shall only be entitled to (i) any
Base Salary accrued or annual bonus awarded and earned but not yet paid as of
the actual date of termination of the Employee’s employment with the Company;
(ii) a lump sum payment in an amount equal to the Employee’s annual Base Salary
as provided in Section 4 (a) above; (iii) continuation of the health and welfare
benefits of the Employee, Employee’s spouse and their eligible dependents, if
any, as set forth in Section 4(c) above (except for Disability Insurance), or
the economic equivalent thereof, at the same cost and level in effect on the
date of termination of the Employee’s employment with the Company for one (1)
year after such date of termination; and (iv) the right to exercise immediately
any stock options and to freely trade any restricted stock granted to the
Employee which, but for such termination, would have become exercisable or
tradable, as the case may be, within one year of the date of such termination
without cause or for good reason. Notwithstanding any other provision of this
Agreement, in addition to the benefits described above, if Employee is
terminated without cause or terminates his employment for good reason as a
result of a Change in Control of the Company (including without limitation any
termination within two (2) years of a Change in Control which shall be deemed to
be as a result of a Change in Control) then Employee shall also be entitled to a
lump sum payment in an amount equal to the greater of (i) the Employee’s then
targeted annual bonus or (ii) the Employee’s targeted annual bonus immediately
prior to the Change in Control.
 
If the Employee’s employment is to be terminated without cause, the Company
shall give the Employee thirty (30) days prior written notice of its intent to
so terminate the Employee’s employment. If the Employee intends to terminate
Employee’s employment for good reason, the Employee agrees to give the Company
at least thirty (30) days prior written notice.


(c)  
Termination Due to Death or Disability

 
The Company may terminate the Employee’s employment hereunder due to the
Employee’s inability to render, for a period of three consecutive months or an
aggregate of any on hundred twenty (120) days within any six (6) month period,
services hereunder by reason of permanent disability, as determined by the
written medical opinion of an independent medical physician selected in good
faith by the Company (“Disability”). In the event of the Employee’s death or a
termination of the Employee’s employment by the Company due to Disability, the
Employment Period shall end and the Employee, Employee’s estate or Employee’s
legal representative, as the case may be, shall only be entitled to (i) (a) any
Base Salary accrued or annual bonus awarded and earned but not yet paid as of
the actual date of termination of the Employee’s employment with the Company,
and (b) any other compensation and benefits as may be provided in accordance
with the terms and provisions of any applicable plans and programs of the
Company; and (ii) in the case of Disability, (a) continuation of payment of the
Employee’s Base Salary, as set forth in Section 4(a) above, until the Employee
commences to receive payments under the Company’s long-term disability plan, (b)
continuation of the health and welfare benefits of the Employee, Employee’s
spouse and their eligible dependents, if any, as set forth in Section 4(c) above
(except for Disability Insurance), or the economic equivalent thereof, at the
same cost and level in effect on the date of termination for one (1) year after
the date of termination and (c) the right to exercise immediately that
proportion of the stock options (rounded up to the nearest whole number of
shares) granted to the Employee which would become exercisable on or before the
December 1 immediately following the date of termination of the Employee’s
employment with the Company due to Disability which is equal to the number of
days worked by the Employee from, but excluding, the December 1 immediately
preceding such termination date to, and including, such termination date divided
by 365 days.
 

(d)  
Voluntary Termination

 
The Employee may affect a Voluntary Termination of Employee’s employment with
the Company hereunder. A “Voluntary Termination” shall mean a termination of
employment by the Employee on Employee’s own initiative other than a termination
due to death or Disability or a termination for good reason. A Voluntary
Termination shall not be, and shall not be deemed to be, a breach of this
Agreement and shall result in the end of the Employment Period and only entitle
the Employee to all of the rights and benefits which the Employee would be
entitled in the event of a termination of the Employee’s employment by the
Company for cause.
 

(e)  
Termination by the Company at End of Employment Period

 
Notwithstanding any provision of this Agreement to the contrary, if (a) the
Employment Period is not terminated early under Sections 7(a), 7(b), 7(c) or
7(d) above and (b) the Company provides written notice to the Employee, pursuant
to Section 2 above, that it does not wish to extend or further extend the
Employment Period, then the Employee’s employment with the Company shall end on
the last day of the Employment Period and the Employee shall be entitled to (x)
continuation of payment of the Employee’s Base Salary, as provided in Section
4(a) above, as of the date of termination of the Employee’s employment with the
Company for a period equal to (1) one year less the number of days notice given
by the Company to the Employee that it does not wish to extend or further extend
the Employment Period (such notice period shall be deemed to commence as of the
date of such written notice by the Company); (y) continuation of the health and
welfare benefits of the Employee, Employee’s spouse and their eligible
dependents, if any, as set forth in 4(c) above (except for Disability
Insurance), or the economic equivalent thereof, at the same cost and level in
effect on the date of termination of the Employee’s employment with the Company
for one (1) year after such termination; and (z) the right to exercise
immediately any stock options and to trade freely any restricted stock granted
to the Employee which, but for such termination, would have become exercisable
or freely tradable, as the case may be, on or before the December 1 immediately
following the date on which the one (1) year period referred to the preceding
subclause (x) ends; provided, however, that the severance payment by the Company
to the Employee under subclause (x) of this Section 7(e) shall be offset on a
dollar for dollar basis by any cash, or the fair market value of any non-cash,
remuneration, benefit or other entitlement earned, received or receivable by the
Employee in connection with the employment of such Employee in any capacity,
other than dividends, interest income or other passive investment income earned
as a result of an interest in a business or entity of which the Employee owns
less than 2% of the beneficial ownership. If the Employee shall be entitled to
any such severance payment from the Company after the termination of the
Employment Period, the Employee shall have the obligation to notify the Company
of any employment, consultation or other activity which may involve any
remuneration, benefits or other entitlements as described above, and as to which
the Company may be entitled to an offset.


8.  
SURVIVAL

 
The rights and obligations of the parties hereunder shall survive the
termination of the Employee’s employment hereunder and the termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.
 

9.  
WHOLE AGREEMENT AND MODIFICATION

 
This Agreement, including the “Proprietary Information and Inventions
Agreement”, sets forth the entire agreement and understanding of the parties
with respect to the subject matter contained herein, and supersedes all prior
and existing agreements except as set forth above, whether written or oral,
between them concerning the subject matter contained herein. This Agreement may
be modified only by a written agreement executed by each party to this
Agreement.
 

10.  
NOTICES

 
Any notice or other communication required or permitted to be given under this
Agreement shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given at the address of such party set forth above or to such other address as
the party shall have furnished in writing in accordance with this provision.
Notice to the estate of the Employee shall be sufficient if addressed to the
Employee in accordance with this provision. Any notice or other communication
given by certified mail shall be deemed given three (3) days after posting.
However, a notice changing a party’s address shall be deemed given at the time
of the receipt of the notice.
 

11.  
WAIVER

 
Any waiver by either party of a breach of any provision of this Agreement shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver must be in writing, signed by the party giving
such waiver.
 

12.  
SUCCESSORS

 

(a)  
Effect on Employee

 
This Agreement is personal to the Employee and, without the prior express
written consent of the Company, shall not be assignable by the Employee, except
that the Employee’s rights to receive any compensation or benefits under this
Agreement may be transferred or disposed of pursuant to testamentary
disposition, intestate succession or pursuant to a domestic relations order of a
court of competent jurisdiction. This Agreement shall inure to the benefit of
and be enforceable by the Employee’s heirs, beneficiaries and/or legal
representatives.
 

(b)  
Effect on Company

 
This Agreement shall inure to the benefit of and be binding on the Company and
its successors and assigns. The Company shall reasonably require any successor
to all or substantially all of the business and/or assets of the Company,
whether direct or indirect, by purchase, merger, consolidation, acquisition of
stock, or otherwise, by an agreement in form and substance reasonably
satisfactory to the Employee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.
 

13.  
NO THIRD PARTY BENEFICIARIES

 
This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any person not a party to this Agreement except as
provided in Section 12 of this Agreement.


14.  
COUNTERPARTS

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 

15.  
GOVERNING LAW

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut, without giving effect to the principles of conflict of
laws thereof.
 

16.  
SEVERABILITY

 
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
 

17.  
NO VIOLATION OF OUTSTANDING AGREEMENT(S)

 
Employee hereby warrants that the execution of this Agreement and the
performance of his duties hereunder do not and will not violate any agreement
with any other person or entity.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement which shall be
effective as of the effective date noted above.
 
NEUROGEN CORPORATION
   
By:
/s/ William H. Koster
 
William H. Koster
 
President and Chief Executive Officer
         
/s/ Alan Hutchison
 
Alan Hutchison

 
 